Citation Nr: 0429730	
Decision Date: 11/03/04    Archive Date: 11/10/04

DOCKET NO.  03-12 903	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to an initial (compensable) rating for bilateral 
hearing loss, from an original grant of service connection.  



REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

G. Jivens-McRae, Counsel




INTRODUCTION

The veteran had active duty service from June 1975 to 
March 1983.  

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from an August 2002 Department of Veterans 
Affairs (VA) rating decision, of the Nashville, Tennessee, 
Department of Veterans Affairs (VA) regional office (RO), 
which awarded service connection for bilateral hearing loss 
at a noncompensable rating, effective April 2002.  The 
veteran filed a notice of disagreement (NOD) in January 2003.  
A statement of the case (SOC) was issued in April 2003, and 
the veteran filed a substantive appeal (VA Form 9) that same 
month.  The current appeal ensued.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

The veteran and his representative contend, in essence, that 
an initial compensable rating is warranted for bilateral 
hearing loss as it is more severe than the current 
noncompensable rating reflects.  It is maintained that the 
veteran wears bilateral hearing aids and he claims that his 
right ear hearing loss has grown worse.  

A review of the record reveals that in February 2002, the 
veteran was seen by VA in the outpatient treatment clinic.  
He indicated that he continued to have gradual hearing loss 
and requested that his hearing be checked.  In an April 2002 
outpatient treatment report, it is indicated that the veteran 
had an audiology examination and that he would pick up his 
hearing aids the next month.  There is no evidence in the 
record of this audiology examination.  This should be 
obtained. 

Also, the veteran indicated in his January 2003 NOD that his 
hearing loss had become worse.  Additional examination is 
therefore necessary in connection with this claim.  

Accordingly, this case is REMANDED to the RO via the AMC for 
the following actions:

1.  All VA outpatient records regarding 
the veteran's bilateral hearing loss from 
February 2002 to the present should be 
obtained and associated with the claims 
folder, including any February 2002, 
March 2002, or April 2002 audiology 
evaluation.  

2.  Schedule the veteran for an 
appropriate VA audiology examination to 
assess the severity of his service-
connected bilateral hearing loss.  The 
claims folder should be made available to 
the examiner, and the examiner is asked 
to indicate that he or she has reviewed 
the claims folder.  All necessary testing 
should be done.  

3.  Then, after ensuring the VA 
examination report is complete, 
readjudicate the claim.  If the benefit 
sought on appeal is not granted, the 
veteran and his representative should be 
provided with an appropriate Supplemental 
Statement of the Case.  Provide an 
appropriate period of time to respond.  

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).




	                  
_________________________________________________
	MICHAEL E. KILCOYNE
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




